989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William WHITE, Petitioner,v.EASTERN ASSOCIATED COAL CORPORATION;  Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 93-1012.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

On Petition for Review of an Order of the Benefits Review Board.  (88-1983-BLA)
William White, Petitioner Pro Se.
Mark Elliott Solomons, Laura Metcoff Klaus, ARTER & HADDEN, Washington, D.C.;  Alan G. Paez, Marta Kusic, Staff Attorneys, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.
Ben.Rev.Bd.
DISMISSED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
William White seeks review of the Benefits Review Board's order denying reconsideration of the Board's decision affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1992).  The applicable filing period for appeals to this Court from decisions of the Board is sixty days.  33 U.S.C. § 921(c)(1988).  We have held that the failure to file a petition for review in the Circuit Court within the time period prescribed by § 921(c) deprives the Court of jurisdiction to consider the appeal.   See Adkins v. Director, Office of Workers' Compensation Programs, 889 F.2d 1360 (4th Cir. 1989).  White filed his petition for review on the sixty-ninth day after the Board issued its decision.


2
In view of White's failure to file a timely petition for review, we grant the Director's motion and dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED